—Judgment, Supreme Court, New York County (Michael Obús, J.), rendered July 29, 1998, convicting defendant, upon his plea of guilty, of two counts of attempted robbery in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 12 years to life, and order, same court and Justice, entered on or about August 16, 2000, which denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment of conviction, unanimously affirmed.
Defendant’s motion to vacate judgment was properly denied after a thorough hearing. There is no basis upon which to disturb the court’s determinations concerning credibility, including its decision to discredit defendant’s assertions that the attorney who represented defendant at the time of his plea used abusive language toward defendant. The record of the CPL 440.10 hearing, taken together with the record of the plea, which was a thorough and careful allocution, and the sentencing proceedings, establish that the plea was knowing, intelligent and voluntary and that defendant received meaningful representation (see, People v Ford, 86 NY2d 397, 404; People v Fiumefreddo, 82 NY2d 536, 543). Counsel’s efforts to persuade defendant that a guilty plea would be in his best interest, described by defendant on appeal as “unrelenting pressure,” amounted to nothing more than “competent counsel’s candid advice about the risks of going to trial” (United States v Davis, 239 F3d 283, 286; see also, People v Coco, 220 AD2d 312, lv denied 86 NY2d 872). Concur — Williams, J. P., Mazzarelli, Andrias, Lerner and Saxe, JJ.